RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 12/14/2021 have been received. In the response filed on 12/14/2021, claim 1 was amended; and claim 21 was added. 
Claims 1, 6-15, 19, and 21 are pending. Claims 2-5, 16-18, and 20 are canceled. Claims 9-15 are withdrawn from consideration. Claims 1, 6-8, 19, and 21 are rejected. 

Domestic benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/557361, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The effective filing date of claims 1, 6-8, and 19 is the filing date of the present application, i.e., 9/4/2018.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1; in view of Longo et al., US 2017/0000183 A1. 
Regarding claim 1: Longo ‘217 discloses a method for feeding (administer, para 0008) an animal, which may be a cat or dog (para 0021) to impart a health benefit to the animal (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) via intermittent caloric restriction dieting (fasting mimicking diet, para 0008).

feeding the dog or cat a caloric maintenance diet containing calories that meet the maintenance energy requirements of the dog or cat for a caloric maintenance period
Longo ‘217 discloses feeding the animal (administered to the subject, para 0033) a caloric maintenance diet (non-fasting diet, para 0033). Longo ‘217 discloses the caloric maintenance diet (non-fasting diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (provides the subject with normal or even elevated caloric intake necessary to return to the normal and healthy weight, para 0033). Longo ‘217 discloses the caloric maintenance diet (non-

feeding the dog or cat a caloric reduction diet containing from about 50% to about 75% of the calories contained in the caloric maintenance diet for a caloric reduction period
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Longo ‘217 discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (first predetermined time period, para 0034). 

wherein the caloric reduction diet is a reduction in caloric intake, relative to the caloric maintenance diet exclusively from reduced dietary carbohydrates relative to the caloric maintenance diet
Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet, para 0032) is a calorie restricted diet and/or a ketogenic diet typically with proteins/amino acids and carbohydrates being restricted but otherwise providing high micronutrient nourishment (emphasis added, para 0008).
NOTE: Longo ‘217 is interpreted as disclosing alternative fasting mimicking diets. One fasting mimicking diet is a calorie restricted diet. The alternative fasting mimicking diet is a ketogenic diet typically with proteins/amino acids and carbohydrates being restricted. 
Longo ‘217 does not discloses the calorie restricted diet is reduced only in carbohydrates relative to the caloric maintenance diet (non-fasting diet). 

Longo ‘183 discloses feeding the animal (administered to the subject, para 0032) a caloric maintenance diet (re-feeding diet, para 0032). Longo ‘183 discloses the caloric maintenance diet (re-feeding diet) contains calories that meet the animal's maintenance energy requirements for a caloric maintenance period (Subject not requiring weight loss can be provided with from 90 to 130 percent of their normal caloric intake during the re-feeding diet phase, para 0033). Longo ‘183 discloses the caloric maintenance diet (re-feeding diet) is administered for a caloric maintenance period (re-feeding diet phase, para 0033). 
Longo ‘183 discloses feeding (administered, para 0032) a caloric reduction diet (fasting mimicking diet, para 0032). Longo ‘183 discloses, “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Longo ‘183 discloses the caloric reduction diet (fasting mimicking diet) provides the subject with less than about 50% of the normal caloric intake of the subject (para 0033); and with at most, in increasing order of preference, 60%, 50%, 45%, 40%, or 35% of the normal caloric intake of the subject (para 0033). Longo ‘183 discloses the caloric reduction diet (fasting mimicking diet) is administered for a caloric reduction period (fasting/diet phase, para 0034). 
NOTE: Longo ‘183 discloses, “the fasting mimicking diet is provided with protein restriction and/or carbohydrate restriction” (para 0033). Therefore, Longo ‘183 suggests the calorie reduction may be from carbohydrate. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute a calorie restricted diet, as taught in Longo ‘217, with a calorie restricted diet (fasting mimicking diet) having a carbohydrate restriction, as taught in Longo ‘183, to obtain a method for feeding a dog or cat to impart a health benefit to the dog or cat via intermittent caloric restriction dieting wherein the dog or cat is fed with a caloric reduction diet having a reduction in caloric intake exclusively from 

wherein the caloric maintenance period is 4 days, and the caloric reduction period is 3 days, wherein the 4 days of the caloric maintenance period and the 3 days of the caloric reduction period are consecutive
Longo ‘217 discloses the caloric maintenance period (second time period, para 0033; non-FD, para 0039) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). 
Longo ‘217 discloses the caloric reduction period (first predetermined time period, para 0034) ranges from 3 to 30 days; from 3 to 7 days; about 1, 2, 3, 4, 5, 6 or 7 days; and from 3 to 7 days (para 0038). 
Longo ‘217 discloses the periods of administering the caloric maintenance diet (non-FD) and the caloric reduction diet (FMD) are alternated (para 0039). 
Longo ‘217 discloses the caloric reduction diet (FMD) is alternated with a caloric maintenance diet (non-FMD, para 0039). Longo ‘217 discloses the caloric maintenance diet (non-FD) is administered on the day after completion of a cycle of the caloric reduction diet (FMD, para 0039). As such, Longo suggests the periods of cycling the caloric reduction diet (FMD) is alternated with a caloric maintenance diet (non-FMD) are consecutive.
The claimed time periods are obvious for the following reasons. 
First, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly 
Second, overlapping ranges establish prima facie obviousness. MPEP 2144.05. As discussed above, Longo ‘217 suggests the claimed time periods and overlapping ranges of time periods. The claimed time periods and overlapping ranges of time periods suggests overlapping ranges of ratios of caloric maintenance period and the caloric reduction period. Therefore, Longo ‘217 renders the time period ratio obvious.
Third, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. In the present case, Longo discloses the claimed time periods (i.e., 4 days and 3 days). As such, the selection of the particular number of days (i.e., 4 days and 3 days) amongst the disclosed periods represents the selection of days based upon their known suitability for the intended purpose. The disclosed time periods suggest the claimed ratio of caloric maintenance period and the caloric reduction period.

Regarding claims 6 and 19: Longo ‘217 discloses the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 6 months (a month to several years or for the lifetime of the subject, para 0039). 
Regarding claim 7: Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) contains about 50% of the calories (less than 60% of the subject's normal caloric intake, para 0032; less than 80%, 70%, 60%, 50%, 45%, 40%, or 35% of the subject's normal caloric intake, para 0037) needed to meet the animal's daily maintenance requirement for energy (normal caloric intake). Longo ‘217 discloses normal caloric intake is the number of calories a subject consumes to maintain the subject's weight (para 0033).
Regarding claim 8: Longo ‘217 discloses treating inflammatory conditions (other autoimmune or inflammatory disease, abstract). 
. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/120620
Claims 1, 6-8, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 16, and 18-20 of copending Application No. 16/120620. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1: ‘620 claims a method for feeding an animal to impart a health benefit to the animal via intermittent caloric restriction dieting (method for mimicking chronic caloric restriction to impart a health benefit in an animal, claim 1) comprising: feeding the animal a caloric maintenance diet containing calories that meet the animal's maintenance energy requirements for a caloric maintenance period (claim 1); and feeding the animal a caloric reduction diet containing from about 40% to about 80% of the calories contained in the caloric maintenance diet for a caloric reduction period (feeding the animal a caloric reduction diet containing from about 40% to about 60% of the calories contained in the caloric maintenance diet for a caloric reduction period, claim 1); wherein the caloric maintenance period and the caloric reduction period is in a 
Regarding claims 6, 7, and 19 ‘620 claims the same periods and caloric content (claims 3-7 and 19). ‘620 claims the feeding for the caloric maintenance period and the feeding for the caloric reduction period are repeated over a period of at least 1 month (claim 17) and at least 6 months (claim 19).
Regarding claim 8: ‘620 claims the health benefits including treatment of cardiovascular disease (claim 8) and prevention of cardiovascular disease (claim 8). 
Regarding claim 21: ‘620 claim does not expressly claim the feeding of the caloric maintenance diet for the caloric maintenance period and the feeding of the caloric reduction diet for the caloric reduction period are effective to increasing at least one selected from the group consisting of indole acrylate (IA), indole-3-propionic acid (IPA), 13-hydroxyoctadecadienoic acid (13- HODE), and 9-hydroxyoctadecadienoic acid (9-HODE) in the dog or cat. However, one having ordinary skill in the art would expect the feeding of the caloric maintenance diet for the caloric maintenance period and the feeding of the caloric reduction diet for the caloric reduction period are effective to increasing at least one selected from the group consisting of indole acrylate (IA), indole-3-propionic acid (IPA), 13-hydroxyoctadecadienoic acid (13- HODE), and 9-hydroxyoctadecadienoic acid (9-HODE) in the dog or cat because ‘620 claims feeding a dog or cat the claimed caloric maintenance diet and the claimed caloric reduction diet over the claimed time period and ratio of time periods. 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Prior Art 
Applicant argues Longo ‘217’s disclosure of the days of the caloric maintenance period and the caloric reduction period do not render the claimed time period obvious (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. 
Applicant argues Longo ‘217 is drawn to treatment of autoimmunity and multiple sclerosis (MS) in humans (remarks, p. 7-8). Examiner is not persuaded by this argument. Longo ‘217 discloses a method for feeding (administer, para 0008) an animal, which may be a cat or dog (para 0021), to impart a health benefit to the animal (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) via intermittent caloric restriction dieting (fasting mimicking diet, para 0008).
Applicant argues Longo ‘217 contains no suggestion whatsoever that any specific diet (or calorie reduction) is more effective than any other (remarks, p. 8-9). Examiner is not persuaded by this argument for the following reasons. First, a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Longo discloses the claimed time periods (i.e., 4 days and 3 days). As such, the particular number of days (i.e., 4 days and 3 days) represent species within the genus of time periods. Second, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Longo discloses caloric maintenance period (second time period, para 0033) ranges from 1-7 days; 1, 2, 3, 4, 5, 6 or 7 days; from 1 day to 55 days; 14 days; and 20 days (para 0039). Longo discloses the caloric reduction 
Applicant argues Longo ‘217 fail to disclose the caloric reduction diet would contain from about 50% to about 75% of the calories contained in the caloric maintenance diet (remarks, p. 9). Examiner is not persuaded by this argument. Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo ‘217 discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037).
Applicant argues the experimental results from the specification, which were conducted in mice and rats, to dogs and cats as well (remarks, p. 10). Examiner is not persuaded by this argument for the following reasons. Firs, the prior art expressly discloses feeding cats and dogs. As such, the prior art is closer to the claimed invention than the examples presented in the present specification. Second, the argument undercuts any of applicant’s assertion of criticality. If the results extend to all animals, than the claimed subgenus of animal (e.g., cat, dog, human) is immaterial to the non-obviousness of the invention. Third, the arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. In the present case, the argument represents unsubstantiated opinion of the applicant’s representative.

Unexpected Results discussion (remarks, p. 7, 10, and 11)
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage.  The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. 
Applicant argues the examples in the specification suggest unexpected results relative to values outside of the claimed ranges but within the ranges allegedly disclosed by Longo ‘217 (remarks, p. 7-10). Applicant argues the restriction diet of 4:3 at 50% reduction was the best in Example 1, and the restriction diet of 4:3 at 75% reduction was effective but with more severe phenotype change (remarks, p. 7). Applicant argues example 3 demonstrates differences in increasing the antioxidants indole acrylate and indole-3-propionic acid, the blood lipid inflammatory mediators 13 
First, the Applicant has not demonstrated the differences in results are in fact unexpected and unobvious and of both statistical and practical significance or represents a significant advantage.  As discussed above, the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." 
Second, Applicant’s evidence of nonobviousness is not commensurate in scope with the claims. The specification administered two diets to rats (specification, p. 12 and 19). The claims do not recite administration of the disclosed diets to rats. Additionally, the claims are not limited to increasing the antioxidants indole acrylate (IA) and indole-3-propionic acid (IPA), the blood lipid inflammatory mediators 13-hydroxyoctadecadienoic acid (13-HODE), and 9-hydroxyoctadecadienoic acid (9-HODE). Finally, the claims do not recite a 4:3 diet ratio having a restriction at 50% and 75% reduction. 

Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 12). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619